                                           Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 1 of 10




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6                                               EUREKA DIVISION

                                   7

                                   8       BRIAN CHAVEZ, et al.,                                   Case No. 15-cv-05277-RMI
                                   9                       Plaintiffs,
                                                                                                   CONSENT DECREE
                                  10                v.

                                  11       COUNTY OF SANTA CLARA,
                                  12                       Defendant.
Northern District of California
 United States District Court




                                  13

                                  14        A. INTRODUCTION

                                  15           1.        The parties to this Consent Decree are Plaintiffs Brian Chavez, Brandon Bracamonte,

                                  16   and the class and subclass of people they represent (collectively, “Plaintiffs”), on the one hand; and

                                  17   Defendant County of Santa Clara (“Defendant”), on the other hand. The parties enter into this

                                  18   Consent Decree to ensure the provision of constitutional medical, dental, and mental health care; to

                                  19   ensure non-discrimination for inmates with non-mobility disabilities; and to address use of force

                                  20   and restrictive housing in the Santa Clara County Jails.1

                                  21           2.        Plaintiffs filed this action on November 18, 2015, and filed an Amended Complaint

                                  22   on January 20, 2016. The Amended Complaint alleges that Defendant fails to provide minimally

                                  23   adequate medical, dental, and mental health care to the people incarcerated in its jails; fails to

                                  24   prevent unnecessary and excessive use of force against inmates; imposes on inmates the harmful

                                  25   and excessive use of solitary confinement in violation of the Eighth and Fourteenth Amendments to

                                  26
                                  27   1
                                        For the purposes of this Consent Decree, references to the Santa Clara Jails include the Main Jail and Elmwood
                                  28   Correctional Complex and any new structures designated to house prisoners under the jurisdiction of the Santa Clara
                                       County Sheriff subsequent to the date of this Consent Decree.
                                         Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 2 of 10




                                   1   the United States Constitution; and discriminates against inmates with non-mobility disabilities in

                                   2   violation of the Americans with Disabilities Act and Section 504 of the Rehabilitation Act.

                                   3   Defendant has denied liability. On September 20, 2016, the Court granted the parties’ joint motion

                                   4   for class certification.

                                   5           3.      The Plaintiff class consists of “[a]ll people who are now, or in the future will be,

                                   6   incarcerated in the Santa Clara County jails” and a subclass of “[a]ll people who are now, or in the

                                   7   future will be, incarcerated in the Santa Clara County jails and who have a psychiatric and/or

                                   8   intellectual disability, as defined under the Americans with Disabilities Act (ADA), 42 U.S.C. §

                                   9   12101 et seq., and Section 504 of the Rehabilitation Act, 29 U.S.C. § 794.”

                                  10           4.      Before the initiation of this action, Defendant had hired six (6) experts to assess

                                  11   conditions at the Santa Clara County jails. Once the action was initiated and settlement discussions

                                  12   began, Plaintiffs and Defendant agreed that the already-hired experts were the appropriate ones to
Northern District of California
 United States District Court




                                  13   investigate and opine on the adequacy of dental, medical, and mental health care delivered in the

                                  14   Santa Clara County Jails, as well as the extent and propriety of uses of force against inmates

                                  15   incarcerated by Defendant and other issues raised by the action. The six experts were Todd Wilcox,

                                  16   M.D., as the expert on medical care; Bruce Gage, M.D., as the expert on mental health care; Jay

                                  17   Shulman, D.M.D., M.A., M.S.P.H., as the expert on dental care; Lindsay M. Hayes, M.S., as the

                                  18   expert on suicide prevention; Jeffrey Schwartz, Ph.D., as the expert for use of force in the jails; and

                                  19   James Austin, Ph.D., as the expert for the jail classification system.

                                  20           5.      The experts conducted extensive tours and reviews of the jail facilities, policies and

                                  21   procedures, and interviewed staff and inmates. They drafted preliminary reports setting forth their

                                  22   findings and recommendations, and both parties were given the opportunity to review the reports

                                  23   and make comments. The experts thereafter submitted their final reports setting forth their respective

                                  24   findings and making recommendations for remedial action.

                                  25           6.      With respect to alleged discrimination against inmates with disabilities and policies

                                  26   governing restrictive housing in the jails, the parties engaged in direct discussions without benefit

                                  27   or need of joint experts or expert reports or findings.

                                  28
                                                                                          2
                                         Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 3 of 10




                                   1          7.      The parties thereafter negotiated individual remedial plans pertaining to the matters

                                   2   alleged in the action and those individual plans have been incorporated into a single, global

                                   3   Remedial Plan, attached as Exhibit A.

                                   4          8.      Each party to this Consent Decree was represented by counsel during its negotiation

                                   5   and execution. Plaintiffs and the Plaintiff class and subclass are represented by Donald Specter and

                                   6   Thomas M. Nosewicz of the Prison Law Office; Jessica Valenzuela Santamaria, Addison M. Litton,

                                   7   and Mark A. Zambarda of Cooley LLP; and Kendall Dawson Wasley. Defendant is represented by

                                   8   the Office of the County Counsel for the County of Santa Clara.

                                   9          9.      Through this Consent Decree, Defendant agrees to implement the measures set forth

                                  10   in the Remedial Plan, subject to monitoring by the experts named in Section C below and Plaintiffs’

                                  11   counsel, negotiation between the parties, and if necessary, enforcement by the Court.

                                  12      B. REMEDIAL PLAN
Northern District of California
 United States District Court




                                  13          10.     Defendant shall fully implement all of the remedial measures set forth in the

                                  14   Remedial Plan. The Remedial Plan is designed to meet the minimum level of health care necessary

                                  15   to fulfill Defendant’s obligations under the Eighth and Fourteenth Amendments, to ensure that

                                  16   unlawful force is not utilized in the jails, to avoid the unlawful use of segregated or restrictive

                                  17   housing in the jails, and to ensure compliance with the ADA and Section 504 of the Rehabilitation

                                  18   Act for inmates with psychiatric and/or intellectual disabilities.

                                  19          11.     Defendant shall, in consultation and collaboration with Plaintiffs’ counsel, develop

                                  20   or amend appropriate and adequate plans, policies, and practices to ensure compliance with the

                                  21   Remedial Plan. Defendant shall implement those plans, policies, and practices. At least 30 days

                                  22   prior to finalizing or implementing any new plans or policies developed to meet the terms of the

                                  23   Remedial Plan, Defendant will submit such plans or policies to Plaintiffs’ counsel for their review

                                  24   and comments. Disagreements about the adequacy of such plans or policies shall be resolved

                                  25   pursuant to the dispute resolution procedure set forth in Paragraph 28, below.

                                  26          12.     Not less than 90 days, and not more than 180 days, after this Consent Decree is

                                  27   approved by the Court, Defendant shall provide to Plaintiffs’ counsel and the experts a Status Report

                                  28   stating whether it is complying with the terms of this Consent Decree. The Status Report shall
                                                                                          3
                                         Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 4 of 10




                                   1   include a description of the steps that Defendant has taken to implement the Remedial Plan. Not

                                   2   later than the end of each subsequent 180-day period during the term of this Consent Decree,

                                   3   Defendant shall provide to Plaintiffs’ counsel and the experts a Status Report addressing each item

                                   4   of the Remedial Plan and shall specify whether it believes it is or is not in substantial compliance

                                   5   with each component of the Remedial Plan.

                                   6      C. EXPERTS

                                   7          13.     The parties agree that Lisa Pratt, M.D., shall serve as an expert to advise the parties

                                   8   on the Defendant’s compliance or non-compliance with various parts of the Remedial Plan, to assist

                                   9   with dispute resolution matters addressed in Paragraph 29, and to provide testimony, if required, in

                                  10   any proceedings before the Court. Dr. Pratt shall serve as the expert on medical and dental care. The

                                  11   parties agree that other experts are necessary to monitor mental health care, suicide prevention, and

                                  12   use of force. The parties agree to select mutually agreeable experts as soon as reasonably possible.
Northern District of California
 United States District Court




                                  13   Within 180 days after entry of this Consent Decree, and then every 180 days thereafter during the

                                  14   term of this Consent Decree, the experts shall each complete comprehensive reviews and reports

                                  15   (“180-Day Reports”) to advise the parties and if necessary, the Court, on Defendant’s compliance

                                  16   or non-compliance with the Remedial Plan.

                                  17          14.     The 180-Day Reports shall be considered separate and apart from any evaluations

                                  18   and reports prepared as part of the dispute resolution process described below and shall be

                                  19   admissible in evidence in any proceedings before the Court.

                                  20          15.     The experts shall be entitled to reasonable compensation, which shall be paid by

                                  21   Defendant.

                                  22          16.     With appropriate notice, the experts shall have reasonable access to all parts of any

                                  23   Santa Clara County Jail, and such access to the facilities will not be unreasonably restricted. The

                                  24   experts shall have access to correctional and health care staff and inmates, including confidential

                                  25   and voluntary interviews as they deem appropriate. The experts shall also have access to documents,

                                  26   including budgetary, custody, and health care documents, and institutional meetings, proceedings,

                                  27   and programs to the extent the experts determine such access is needed to fulfill their obligations.

                                  28
                                                                                         4
                                         Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 5 of 10




                                   1   The experts’ tours and review of documents shall be undertaken in a manner that does not

                                   2   unreasonably interfere with jail operations as reasonably determined by jail administrators.

                                   3          17.     The parties agree that they are each entitled to engage in ex parte communications

                                   4   with the experts. However, all of the experts’ findings and recommendations shall be set forth in

                                   5   writing in their respective reports.

                                   6          18.     If, for any reason, a designated expert can no longer serve or the parties wish to

                                   7   engage any additional expert(s), the parties shall attempt to agree on who shall be appointed to serve

                                   8   as a new or additional expert. If the parties are unable to agree, Defendant and Plaintiffs’ counsel

                                   9   shall each nominate and submit two potential experts for the Court’s consideration and selection.

                                  10      D. NOTICE TO CLASS MEMBERS

                                  11          19.     Defendant shall post notices to class members of this action in a manner agreed upon

                                  12   by the parties. Such notices shall include a brief statement that includes a description of Plaintiffs’
Northern District of California
 United States District Court




                                  13   claims, the definition of the class and subclass, notice that the parties have entered into this Consent

                                  14   Decree, a description of the subject areas covered by the Consent Decree and Remedial Plan, and

                                  15   contact information for the Prison Law Office to allow inmates to contact Plaintiffs’ counsel.

                                  16      E. PLAINTIFFS’ MONITORING AND ACCESS TO INFORMATION

                                  17          20.     Plaintiffs’ counsel shall monitor Defendant’s compliance with the Remedial Plan.

                                  18   Defendant shall provide Plaintiffs’ counsel with all such access to Santa Clara County Jail facilities,

                                  19   documents, records, and staff that Plaintiffs’ counsel believes in good faith is necessary to monitor

                                  20   Defendant’s compliance with the Remedial Plan subject, where applicable, to the protective order

                                  21   agreed upon by the parties, entered by the Court on March 15, 2016. From and after the date this

                                  22   Consent Decree is entered by the Court, Defendant shall provide Plaintiffs’ counsel with access to

                                  23   such information within 21 calendar days of their request. If Defendant believes that the information

                                  24   requested by Plaintiffs is not necessary to monitor compliance with the Remedial Plan, the parties

                                  25   shall engage in the dispute resolution process described in Paragraph 28, below, before seeking any

                                  26   relief from the Court.

                                  27          21.     With reasonable notice to Defendant, Plaintiffs’ counsel and their consultants shall

                                  28   be permitted the opportunity to conduct tours of the Santa Clara County Jails for the purpose of
                                                                                          5
                                         Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 6 of 10




                                   1   monitoring compliance with the Remedial Plan at reasonable intervals but not less than three per

                                   2   year.

                                   3           22.     Monitoring tours shall include reasonable access to all of the jail facilities, including

                                   4   all housing units, facilities where health care services are provided, facilities where inmates with

                                   5   disabilities are or may be housed and provided programming, and any other facilities where services

                                   6   are provided pursuant to the Remedial Plan. During the tours, Defendant shall make available for

                                   7   interview any supervisory, clinical, custodial, and program staff that have direct or supervisory

                                   8   responsibility for health care and disability accommodations. Defendant shall provide a Sheriff’s

                                   9   Office contact person to ensure cooperation of institution staff with Plaintiffs’ counsel in obtaining

                                  10   information they request during the tours. However, Defendant’s counsel shall be present during

                                  11   staff interviews, and staff may decline to participate in any interview conducted by Plaintiffs’

                                  12   counsel. During the tours, Defendant shall permit and facilitate Plaintiffs’ counsel having
Northern District of California
 United States District Court




                                  13   confidential and voluntary discussions with any inmate identified by Plaintiffs’ counsel. Upon

                                  14   request by Plaintiffs and pursuant to the protective order entered in this case, Defendant shall make

                                  15   available for inspection and/or copying the health care and/or custody files of specified inmates.

                                  16   Disputes that may arise over Plaintiffs’ counsel’s access to jail information or personnel shall be

                                  17   addressed in the first instance by the dispute resolution process set forth in Paragraph 28, below,

                                  18   before the parties may seek relief from the Court.

                                  19           23.     If Plaintiffs form the good faith belief that Defendant is not substantially compliant

                                  20   with any component of the Remedial Plan, Plaintiffs shall so inform Defendant and any relevant

                                  21   expert of the alleged noncompliance and identify the component of the Remedial Plan alleged to be

                                  22   noncompliant.

                                  23           24.     Defendant shall investigate the alleged noncompliance and provide Plaintiffs with a

                                  24   response in writing within 30 calendar days. Either party shall have the option of requesting an

                                  25   investigation and opinion from the relevant expert.

                                  26           25.     Plaintiffs’ counsel retain the ability to interview their clients pursuant to regular

                                  27   attorney-client visiting procedures established by the Sheriff’s Office. The parties will establish an

                                  28   efficient means to allow Plaintiffs’ counsel to interview clients and conduct confidential telephonic
                                                                                          6
                                         Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 7 of 10




                                   1   interviews with individual inmates, with reasonable notice, in a manner that does not disrupt jail

                                   2   operations.

                                   3          26.     Plaintiffs’ counsel shall be allowed to send postage pre-paid envelopes to their clients

                                   4   in the Santa Clara County Jails.

                                   5      F. INDIVIDUAL ADVOCACY

                                   6          27.     Plaintiffs may bring individual inmates’ health care, use of force, restricted housing

                                   7   or disability accommodation concerns to the attention of Defendant’s counsel, or their designees,

                                   8   who shall respond in writing within 14 days.

                                   9      G. DISPUTE RESOLUTION

                                  10          28.     If a dispute arises about compliance with the Remedial Plan, the parties shall meet

                                  11   and confer in an attempt to resolve the dispute. If that process is not successful, either party may

                                  12   seek to mediate the dispute with the assistance of Magistrate Judge Cousins or if he is unavailable
Northern District of California
 United States District Court




                                  13   another magistrate judge or mediator.

                                  14      H. ENFORCEMENT

                                  15          29.     The Court shall retain jurisdiction to enforce the terms of this Consent Decree and

                                  16   shall have the power to enforce the agreement through specific performance and all other remedies

                                  17   permitted by law until Defendant fulfills its obligations under this Consent Decree.

                                  18      I. DURATION AND TERMINATION

                                  19          30.     This Consent Decree shall remain in effect until Defendant is in substantial

                                  20   compliance with the Remedial Plan for one year. Upon agreement of the parties, that Defendant is

                                  21   in substantial compliance with any of the medical, mental health, suicide prevention, disability, use

                                  22   of force, or administrative management plans, or any part of such plans, Defendant shall begin to

                                  23   self-monitor that plan or part of such plan. If after one year of self-monitoring, Defendant is still in

                                  24   substantial compliance with that part of the Remedial Plan, it shall be subject to termination.

                                  25      J. COSTS AND FEES

                                  26          31.     The parties agree that, by entry of this Consent Decree, Plaintiffs shall be

                                  27   considered the prevailing party in this litigation. Subject to Court approval, Defendant has agreed

                                  28   to pay Plaintiffs’ counsel $1,600,000 as their reasonable attorney’s fees, costs, and expenses
                                                                                          7
                                            Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 8 of 10




                                   1   incurred from the date of filing of the Complaint in this action through final court approval of this

                                   2   Consent Decree.

                                   3           32.    Plaintiffs’ counsel shall be compensated $200,000 per year for their reasonable

                                   4   time and reasonable expenses (the sum of which includes the costs of any consultants Plaintiffs

                                   5   may reasonably retain) relating to monitoring this Consent Decree and Remedial Plan, including

                                   6   any reasonable time and expenses incurred in connection with the resolution of any dispute

                                   7   pertaining to such monitoring. Two years after the approval of this Consent Decree, Plaintiffs may

                                   8   request that the annual attorney’s fees and expenses should be increased. That request shall be

                                   9   subject to the dispute resolution process, and, if necessary, resolution by the Court. The yearly cap

                                  10   on fees and expenses described in the previous sentence shall not apply to any fees and costs that

                                  11   Plaintiffs may incur in enforcing or defending the Consent Decree and the Remedial Plan in court.

                                  12        K. EFFECT OF CONSENT DECREE IN OTHER ACTIONS
Northern District of California
 United States District Court




                                  13           33.    Neither the fact of this Consent Decree nor any statement of claims contained herein

                                  14   shall be used in any other case, claim, or administrative proceedings, except that Defendant and its

                                  15   employees and agents may use this Consent Decree and any statement contained herein to assert

                                  16   issue preclusion or res judicata.

                                  17        L. LIABILITY AND NECESSITY FOR RELIEF

                                  18           34.    The parties agree for the purpose of this lawsuit only that the relief contained herein

                                  19   is narrowly drawn, extends no further than necessary to correct the violations of the Federal rights

                                  20   at issue, and is the least intrusive means necessary to correct the violations of the Federal rights.

                                  21   //

                                  22   //

                                  23   //

                                  24   //

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                                                                          8
                                         Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 9 of 10




                                   1                                                   ORDER

                                   2           The Court, having considered the foregoing stipulated Consent Decree and the record in this

                                   3   case, hereby approves and adopts the Consent Decree as the Order of the Court and, in so doing,

                                   4   finds that the relief contained herein is narrowly drawn, extends no further than necessary to ensure

                                   5   the protection of the federal constitutional and statutory rights of Plaintiffs, and is the least intrusive

                                   6   means necessary to accomplish those objectives.

                                   7           IT IS SO ORDERED.

                                   8   Dated: March 20, 2019

                                   9

                                  10
                                                                                                       ROBERT M. ILLMAN
                                  11                                                                   United States Magistrate Judge
                                  12
Northern District of California




                                       By their signatures below, the Parties respectfully consent to the entry of this Consent Decree.
 United States District Court




                                  13
                                        Dated: March 18, 2019                               PRISON LAW OFFICE
                                  14

                                  15                                                        By: /s/ Donald Specter
                                                                                            DONALD SPECTER
                                  16                                                        THOMAS M. NOSEWICZ

                                  17                                                        Attorneys for Plaintiffs
                                  18
                                  19    Dated: March 18, 2019                               COOLEY LLP

                                  20                                                        By: /s/ Jessica Valenzuela Santamaria
                                                                                            JESSICA VALENZUELA SANTAMARIA
                                  21                                                        ADDISON M. LITTON
                                                                                            MARK A. ZAMBARDA
                                  22                                                        3175 Hanover Street
                                  23                                                        Palo Alto, CA 94304
                                                                                            Telephone: (650) 843-5000
                                  24
                                                                                            Attorneys for Plaintiffs
                                  25

                                  26
                                  27
                                  28
                                                                                           9
                                       Case 1:15-cv-05277-RMI Document 109 Filed 03/22/19 Page 10 of 10




                                       Dated: March 18, 2019                KENDALL DAWSON WASLEY
                                   1

                                   2                                        By: /s/ Kendall Dawson Wasley
                                                                            KENDALL DAWSON WASLEY
                                   3                                        PMB 233
                                                                            1520 E. Covell Blvd.
                                   4                                        Davis, CA 95615
                                                                            Telephone: (408) 827-5024
                                   5

                                   6                                        Attorneys for Plaintiffs

                                   7   Dated: March 18, 2019                JAMES R. WILLIAMS
                                                                            SANTA CLARA COUNTY COUNSEL
                                   8
                                                                            By: /s/ Aryn Paige Harris
                                   9
                                                                            ARYN PAIGE HARRIS
                                  10                                        DEPUTY COUNTY COUNSEL

                                  11                                        Attorneys for Defendant
                                                                            County Of Santa Clara
                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27
                                  28
                                                                           10
